DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 7/6/2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to Claims have overcome the claim objections previously set forth in the Non-Final Office Action mailed on 5/20/2021.

Response to Arguments
Applicant’s arguments on pages 9-10 with respect to claims 1-20 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 103 as being unpatentable over Jacobson (US PGPub 2015/0113120) in view of Dou (US PGPub 2020/0285503).

Allowable Subject Matter
Claims 6, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson (US PGPub 2015/0113120) in view of Dou (US PGPub 2020/0285503).

Regarding claims 1, 8 and 15, Jacobson teaches a method for managing a plurality of resources associated with one or more users, hosted in one or more cloud platforms (Jacobson, see abstract, Techniques for predictively scaling a distributed application are described), the method comprising:
receiving resource utilization data associated with the plurality of resources and event data associated with one or more user applications of the one or more users (Jacobson, see paragraph 0035, the method 300 begins at block 310, where the predictive scaling component 125 monitors the performance and workload of an application instance(s) in order to collect historical performance data. Such data may include, without limitation, a number of incoming requests per unit of time, a number of requests processed by a given application instance per unit of time, a start-up time of a new application instance, a shutdown time of an application instance, and so on);
identifying one or more resources to be freed, based on resource utilization data and event data using a resource management model (Jacobson, see paragraph 0025, if the estimated future workload is less than the current workload, some number of application instances could be shutdown in order to avoid idle or underutilized computing resources);
identifying a first set of resources related with each resource from the one or more resources (Jacobson, see paragraph 0024, the predictive scaling component 125 could monitor the application's current workload to determine when the current workload matches one of the determined scaling patterns); and
releasing each resource from the one or more resources and the first set of related resources related with the corresponding each resource from the one or more resources (Jacobson, see paragraph 0025, if the estimated future workload is less than the current workload, some number of application instances could be shutdown in order to avoid idle or underutilized computing resources);
wherein the resource management model is trained using one or more resource management patterns from user data (Jacobson, see paragraph 0037, the predictive scaling component 125 could learn from the historical scaling operations and related data, and the predictive scaling component 125 could optimize future scaling operations (e.g., by restricting the number of additional application instances instantiated, by evenly distributing optimal sized scaling operations over a period of time, etc.) to minimize unintended side effects in the future); wherein each resource management pattern is indicative of one or more events associated with release of resources and wherein the user data includes time series data associated with user actions (Jacobson, see paragraph 0022, the predictive scaling component 125 could monitor the execution of the application instances 135 over a period of time to collect the historical performance data 140. The predictive scaling component 125 could then perform a statistical analysis of the workload data (and potentially the historical performance data 140 as well) in order to determine one or more scaling patterns).

Jacobson teaches the above yet fails to teach calculating a cost savings based on costs of resources released by the releasing.
Then Dou teaches calculating a cost savings based on costs of resources released by the releasing (Dou, see paragraph 0038, The selected model is used by the forecast engine 126 with production usage data 142 and production metric data 144 to forecast the time when the CPU usage will be below the idle threshold (block 132). The forecast engine 126 may utilize the usage data to produce cost estimates of the savings in shutting down a virtual machine during a forecasted idle time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobson with cloud resource management using machine learning of Dou, because doing so would make Jacobson more efficient in utilizing a machine learning technique to forecast when a virtual machine hosted by a cloud computing service may become idle at a future time (Dou, see paragraph 0005).

Regarding claims 2, 9 and 16, Jacobson in view of Dou teaches wherein each resource from the one or more resources is dependent on a corresponding first set of resources (Jacobson, see paragraph 0027, By reducing the number of application 

Regarding claims 3, 10 and 17, Jacobson in view of Dou teaches wherein the method further comprises
providing a first model and second model, wherein the first model is trained using user data associated with a first set of one or more resource types and the second model is trained using user data associated with a second set of one or more resource types (Jacobson, see paragraph 0039, If instead the predictive scaling component 125 detects that the application's current performance and workload matches one of the scaling patterns, the method 400 proceeds to block 425, where the predictive scaling component 125 determines a predicted future workload of the application based on the scaling pattern), and
selecting one of the first model and the second model as the resource management model (Jacobson, see paragraph 0040, Once the predictive scaling component 125 has determined the estimated future workload, the predictive scaling component 125 determines a number of additional application instances to create based on the estimated future workload (block 430)).



Regarding claims 5 and 12, Jacobson in view of Dou teaches wherein the one or more resources includes one or more of floating internet protocol addresses, virtual machines, network interfaces, storage discs (Jacobson, see paragraph 0020, cloud computing allows a user to access virtual computing resources (e.g., storage, data, applications, and even complete virtualized computing systems) in “the cloud).

Regarding claim 7, Jacobson teaches a method for training a resource management model, the resource management model for managing a plurality of resources associated with one or more users, hosted in one or more cloud platforms (Jacobson, see paragraph 0037, the predictive scaling component 125 could learn from the historical scaling operations and related data, and the predictive scaling component 125 could optimize future scaling operations (e.g., by restricting the number of additional application instances instantiated, by evenly distributing optimal sized , the method comprising:
receiving user data associated with the plurality of resources, wherein the user data includes time series data associated with user actions associated with the plurality of resources types associated with the plurality of resources (Jacobson, see paragraph 0035, the method 300 begins at block 310, where the predictive scaling component 125 monitors the performance and workload of an application instance(s) in order to collect historical performance data. Such data may include, without limitation, a number of incoming requests per unit of time, a number of requests processed by a given application instance per unit of time, a start-up time of a new application instance, a shutdown time of an application instance, and so on);
identifying one or more resource management patterns from the user data;
wherein each resource management pattern is indicative of one or more events associated with one of deletion or release of resources for a resource type from the plurality of resource types (Jacobson, see paragraph 0022, the predictive scaling component 125 could monitor the execution of the application instances 135 over a period of time to collect the historical performance data 140. The predictive scaling component 125 could then perform a statistical analysis of the workload data (and potentially the historical performance data 140 as well) in order to determine one or more scaling patterns); and
training the resource management model based on the one or more resource management patterns, wherein the resource management model is for managing the plurality of resources (Jacobson, see paragraph 0037, the predictive 

Jacobson teaches the above yet fails to teach calculating a cost savings based on costs of resources released by the releasing.
Then Dou teaches calculating a cost savings based on costs of resources released by the releasing (Dou, see paragraph 0038, The selected model is used by the forecast engine 126 with production usage data 142 and production metric data 144 to forecast the time when the CPU usage will be below the idle threshold (block 132). The forecast engine 126 may utilize the usage data to produce cost estimates of the savings in shutting down a virtual machine during a forecasted idle time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobson with cloud resource management using machine learning of Dou, because doing so would make Jacobson more efficient in utilizing a machine learning technique to forecast when a virtual machine hosted by a cloud computing service may become idle at a future time (Dou, see paragraph 0005).

Regarding claims 14 and 20, Jacobson in view of Dou teaches the controller further for:

identifying one or more resource management patterns from the user data; wherein each resource management pattern is indicative of one or more events associated with one of deletion or release of resources of a resource type from the plurality of resource types (Jacobson, see paragraph 0022, the predictive scaling component 125 could monitor the execution of the application instances 135 over a period of time to collect the historical performance data 140. The predictive scaling component 125 could then perform a statistical analysis of the workload data (and potentially the historical performance data 140 as well) in order to determine one or more scaling patterns); and
training the resource management model based on the one or more resource management patterns, wherein the resource management model is for managing the plurality of resources (Jacobson, see paragraph 0037, the predictive scaling component 125 could learn from the historical scaling operations and related data, and the predictive scaling component 125 could optimize future scaling operations (e.g., by restricting the number of additional application instances instantiated, by evenly .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619.  The examiner can normally be reached on Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457